JENNIFER M. GOODMAN ATTORNEY AT LAW +1 (312) 609-7732 jgoodman@vedderprice.com SUITE 2600 CHICAGO, ILLINOIS60601-1003 T:+1 (312) 609-7500 F:+1 (312) 609-5005 CHICAGO • NEW YORK • WASHINGTON, D.C. LONDON • SAN FRANCISCO • LOS ANGELES June 17, 2014 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC20549 Re: Wilshire Mutual Funds, Inc. (“Registrant”) File Nos. 33-50390 and 811-07076 To the Commission: On behalf of the Registrant and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, the purpose of this filing is to submit an interactive date file in the manner provided by Rule 405 of RegulationS-T and General Instruction C.3.(g) of FormN-1A.The interactive data file included as an exhibit to this filing relates to the supplement filed with the Securities and Exchange Commission on May28, 2014. Very truly yours, /s/ Jennifer M. Goodman Jennifer M. Goodman Enclosures
